DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive. 
Regarding Barry et al. (US 4419044, hereinafter: “Barry”), the Applicant’s position is that Barry discloses a U-shaped heat pipe. The Applicant points out that the inwardly extending flanges 26 of the U-shaped heat pipe are the first end and the second end of the heat pipe and the top of the base of the U-shape would not be considered an end of the heat pipe (Page 6 of the Applicant’s Remarks filed on 01/06/2020). The Examiner has fully considered the Applicant’s position; however, respectfully disagrees. An end of a component can be interpreted in various ways such as a bottom, a top or side walls of a component. Merriam-webster.com defines an end to be “the part of an area that lies at the boundary or a point that marks the extent of something”. Based on the aforementioned definition of an end, an end of a U-shape structure can be the arms of the U-shape or the base of the U-shape. Thus, the base of the U-shaped pipe of Barry as indicated in the annotated Figure 3 of Barry is the bottom end of the U-shape. 
In addition, Barry discloses that the cooling fluid is directed toward the surface of the bottom end of the U-shaped pipe via impingement holes 35 as shown in Figure 3 of Barry (“The radially outer surface of the rectangular cross-section member 33 is provided with a number of holes 35 which are arranged so as to direct cooling air on to .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation “means for the mechanical connection of the sealing ring to the external module casing”, in claim 2 and claim 4, has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder “means” coupled with functional language “mechanical connection” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 2 and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barry et al. (US 4419044, hereinafter: “Barry”).
In reference to Claim 1
Barry discloses:
An aircraft turbine-engine module casing comprising: an external module casing (as shown in annotated Figure 2 and 3 of Barry) ; at least one sealing ring (29) configured to surround a movable impeller (18) and arranged radially inside of said external module casing; and at least one capillary heat pipe (25, 23, 24, 27, 26, 28) including a first end (as shown in annotated Figure 3 of Barry and 25, 28) that is an evaporator (due to the heat conducted via the hot gas passing in operation through the turbine 13; Col. 4, ll. 12-26; Fig. 3) and is directly connected to a sealing ring (29) of the at least one sealing ring, and a second end (as shown in annotated Figure 3 of Barry, 25, 26, 27, 23), opposite to the first end, that is a condenser (due to the cooling air impinged on the surface via cooling holes 35; Col. 4, ll. 30-34) and is directly connected to a casing element (as shown in annotated Figure 3 of Barry) arranged radially outside of the sealing ring such that an entire portion of the second end that is directly connected to the casing element is integrally arranged radially outside relative to an entire portion of the first end that is directly connected to the sealing ring (Col. 2, ll. 63-68; Col. 3, ll. 1-53; Col. 4, ll. 1-68; Col. 5, ll. 1-58; Fig. 1-4).

    PNG
    media_image1.png
    851
    1031
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 2 of Barry.

    PNG
    media_image2.png
    837
    765
    media_image2.png
    Greyscale

Figure 2: Annotated Figure 3 of Barry.




In reference to Claim 2
Barry discloses:
The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses the casing element (as shown in annotated Figure 3 of Barry) to which the second end of the at least one capillary heat pipe is fixed is the external module casing (as shown in annotated Figure 2 of Barry). (Fig. 2-3).
In reference to Claim 3
Examiner’s Note: For the purposes of examination, the claim verbiage “and/or” is being interpreted as –or--.  

Barry discloses:
The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses the casing element (as shown in annotated Figures 2 and 3 of Barry) to which the second end of the at least one capillary heat pipe is fixed is a flange for bolted fixing of the external module casing (as shown in annotated Figure 2 of Barry). 

In reference to Claim 4
Barry discloses:
The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses the at least one capillary heat pipe is, between the first end and the second 2Application No. 15/869,972end, fixed to means for the mechanical connection of the sealing ring (29) to the external module casing (as shown in annotated Figure 2 of Barry) via flange 28, and flange which is indicated as “casing element” in the annotated Figure 3 of Barry. 
In reference to Claim 5
Barry discloses:
The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses the at least one capillary heat pipe includes a plurality of capillary heat pipes distributed circumferentially around each sealing ring of the at least one sealing ring. (“If so, the annular shroud member may be constituted by more than one heat pipe. These heat pipes would be of segmental form so that together they define an annular assembly,” Col. 6, ll. 36-43) (Col. 4, ll. 12-43; Fig. 3).
In reference to Claim 8
Barry discloses:
The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses each capillary heat pipe (25) of the at least one capillary heat pipe includes a non- straight tube (“U-shaped”; Col. 3, ll. 37-43; Fig. 2-3).
In reference to Claim 9
Barry discloses:
An aircraft turbine engine comprising: a module (16 high pressure turbine; Col. 3, ll. 18-43; Fig. 2-3) equipped with the aircraft turbine-engine module casing (Fig. 1) according to claim 1.
In reference to Claim 10
Barry discloses:
The aircraft turbine engine according to claim 9. In addition, Barry discloses the module is a turbine (16 high pressure turbine; Col. 3, ll. 18-43; Fig. 2-3).
In reference to Claim 12


The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses the at least one capillary heat pipe includes a heat-transfer fluid (Col. 3, ll. 44-65; Fig. 3) that evaporates in the first end (Col. 4, ll. 12-26; Fig. 3) and condenses in the second end (Col. 4, ll. 30-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US 4419044, hereinafter: “Barry”) in view of Tollens et al. (US 20080073443).
In reference to Claim 6
Barry discloses:
The aircraft turbine-engine module casing according to claim 5. In addition, Barry discloses each capillary heat pipe of the plurality of capillary heat pipes includes a tube (Col. 3, ll. 37-53; Fig. 2-3). Barry discloses “The internal walls of the heat pipe 25 are covered with a stainless steel mesh 27 which functions as the heat pipe capillary. It will be appreciated, however, that alternative capillary materials such as porous glass, metal or ceramic could be utilized,” (Col. 4, ll. 1-5; Fig. 3). 
Barry is silent on the porous glass being is a tube. 
Tollens teaches a capillary material which includes glass capillary tubes used for transporting fluid [0032, Tollens et al.].
	Based on the teaching of Tollens and Barry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the porous glass material of Barry by constructing it using the porous glass having the capillary tubes as taught by Tollens for the purpose of transporting or passing fluid from one location to another [0032, Tollens et al.].
In reference to Claim 7
Barry as modified by Tollens discloses:
The aircraft turbine-engine module casing according to claim 6. In addition, Barry as modified by Tollens discloses the tube of each capillary heat pipe of the plurality of capillary heat pipes includes a capillary network on an internal wall of the tube (“The internal walls of the heat pipe 25 are covered with a stainless steel mesh 27 which functions as the heat pipe capillary. It will be appreciated, however, that alternative .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Barry et al. (US 4419044, hereinafter: “Barry”) in view of Ekanayake et al. (US 20160290233, hereinafter: “Ekanayake”).
In reference to Claim 11
Barry discloses:
The aircraft turbine-engine module casing according to claim 1. In addition, Barry discloses a bolt (see “bolted fixing” as shown in annotated Figure 2 of Barry) as a method of connecting components in the gas turbine engine. Furthermore, Barry discloses the second end is fixed to the casing element (as shown in annotated Figure 3 of Barry).
Barry is silent on the second end is fixed to the casing element by the bolt.

Ekanayake teaches a turbomachine comprising a turbine casing (131) having heat pipes (1452) which are “circumferentially located around the turbine casing and attached thereto by welds, fasteners, bolts, welded brackets, clamps or any other suitable attachment mechanism,” [0044] (Fig. 14).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799